DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on January 28, 2021 to the non-final Office action of October 28, 2020 is acknowledged.  The Office action on the currently pending claims 1-7 and 9-12 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario (Reg. No. 72,943) on February 24, 2021.
See next page→

Claim 1 Ln.22: “wherein the [electric-power conversion apparatus further comprises a connection terminal that-- has a parallel wiring part arranged”
Claim 1 Ln.26: “toward the parallel wiring part [, being recessed”
Claim 9 Ln.20: “wherein the [electric-power conversion apparatus further comprises a connection terminal that-- has a parallel wiring part arranged”
Claim 9 Ln.21: “an opposite side of the –one side of the-- thickness-direction of the fuse”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 9, the allowability resides in the overall structure and functionality of the device as recited in respective independent apparatus claims 1 and 9, and at least in part, because claims 1 and 9 recite the limitations:
(Claim 1): “wherein the electric-power conversion apparatus further comprises a connection terminal that has a parallel wiring part arranged in parallel with the fuse portion with an interval, wherein the plate thickness of the fuse portion is thinner than that of each of the respective portions of the electrode wiring member, by a surface of the fuse portion, facing toward the parallel wiring part side, being recessed in the electrode wiring member toward a side of the fuse portion that faces away from the parallel wiring part, and wherein the fuse resin member is arranged between the fuse portion and the parallel wiring part”
See next page→

The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 9, are believed to render said claims 1 and 9, and all claims depending therefrom (claims 2-6) allowable over the prior art of record, taken either alone or in combination.
In the amendments filed on January 28, 2021, Applicant amended claims 1-3, 5, and 12 in order to address the claim objections made in the non-final Office action of October 28, 2020.  The amendments have been fully considered and accepted.  The claim objections made to claims 1-3, 5, and 12 are hereby withdrawn. The claim objection made to claim 8 is also withdrawn due to the claim now being canceled.
Applicant also submitted amended figures and specification in order to address the drawing objection made in the previous Office action.  The amendments have been fully considered and accepted.  The drawing objection is hereby withdrawn.
The double patenting rejection made to claims 1, 2, and 10-12 is also hereby withdrawn due to the scope of amended claim 1 now being substantially divergent from the scope of claims 1 and 5 as claimed in the co-pending Application No. 16/634,212.

Regarding independent claim 7, the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claim 7 for the reasons provided in the non-final Office action of October 28, 2020.

Finally, the Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

See next page→

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835